Citation Nr: 0031713	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  96-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to the service-connected otosclerosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from July 1957 to August 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The case returns to the Board following a remand to the RO in 
June 1997.  

The veteran's appeal originally included a claim for service 
connection for left ear hearing loss and tinnitus and a claim 
for service connection for dizziness and staggering secondary 
to a service-connected right ear disorder.  The Board notes 
that both of these issues were resolved in the veteran's 
favor in a July 2000 rating action.  Accordingly, these 
issues are not currently before the Board. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran is currently service connected for bilateral 
otosclerosis.  

3.  There is no competent medical evidence of record that 
establishes that the veteran's currently diagnosed cluster 
headaches were incurred or aggravated during his period of 
active duty service, or that the cluster headaches are 
proximately due to or the result of, or aggravated by, the 
service-connected otosclerosis.  



CONCLUSION OF LAW

The veteran's headaches were not incurred or aggravated 
during active duty service, or caused or aggravated by any 
service-connected disability.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2000).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Direct service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1133(c); 38 C.F.R. § 3.303(d).

In addition, secondary service connection is in order if a 
disability if there is evidence showing that the disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); Velez v. West, 11 
Vet. App. 148, 158 (1998).  Secondary service connection may 
also be established when there is aggravation of a veteran's 
non-service connected condition that is proximately due to or 
the result of a service-connected condition.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. 
App. 34, 39 (1991).    

Initially, the Board emphasizes that the etiology of 
headaches is generally not amenable to lay observation.  
Therefore, medical evidence is required to establish the 
etiology of the headaches.  See Savage, 10 Vet. App. at 496-
97.  

In this case, there is no evidence of complaint or diagnosis 
of headaches until May 1995, many years after the veteran's 
separation from service.  Therefore, there is no showing of a 
chronic disorder in service on which service connection may 
be based.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
95.  VA outpatient records of treatment at that time showed 
that the veteran complained of headaches since the previous 
year.  The VA physician offered a diagnosis of headaches but 
did not provide any opinion as to their etiology.   

The reports of the July 1997 and August 1998 VA neurology 
examinations, conducted by the same examiner, revealed a 
diagnosis of cluster headaches.  However, the examiner did 
not relate the cluster headaches in any way to the veteran's 
period of active duty service or to the veteran's service-
connected otosclerosis.  In fact, in the August 1998 VA 
examination report, he explained that cluster headaches are a 
vascular disorder and that otosclerosis is a degenerative 
condition of the bones in the ear.  He specifically stated 
that the two conditions were not related to each other.  In 
addition, the August 1996 addendum to the June 1996 VA ear, 
nose, and throat (ENT) examination report included the 
opinion that the veteran's headaches were non-specific and 
were not likely related to the otosclerosis.  There is no 
medical opinion or evidence of record that sets forth a 
contrary opinion.  

Although the veteran has expressed his personal belief that 
the headaches are caused by the otosclerosis, there is no 
evidence to suggest that the veteran is trained in medicine.  
As a lay person, the veteran is competent to relate and 
describe symptoms associated with his headaches, but he is 
not competent to offer an opinion as to etiology when such an 
opinion requires medical knowledge.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, the veteran's personal 
opinion as to the cause of his headaches is an insufficient 
basis for establishing service connection.   

During his May 1996 personal hearing, the veteran stated that 
a doctor had told him that his symptoms, including headaches, 
were due to his otosclerosis.  First, the Board emphasizes 
that the medical evidence of record does not show any such 
medical opinion.  The veteran has failed to identify any 
other pertinent medical evidence, either on his own or in 
response to the RO's request for such records mailed to the 
veteran in July 1997, as instructed by the Board's remand.  
Moreover, the veteran's assertion as to the physician's 
opinion is not a satisfactory basis for awarding service 
connection.  "[T]he connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995). 

In light of the above discussion, the Board finds that the 
preponderance of the evidence is against service connection 
for headaches.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.102, 3.303, 3.310(a).

If the veteran wishes to pursue his claim for service 
connection for headaches, he should provide medical evidence 
showing either that the headaches were incurred or aggravated 
in service or that they were caused or aggravated by a 
service-connected disability.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103); 
Robinette, 8 Vet. App. at 77-80. 


ORDER

Service connection for headaches is denied.  



		
	V. L. Jordan	
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 4 -


- 5 -


